


110 HR 1573 IH: Japanese American Memorial Act of

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1573
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2007
			Mr. Simpson (for
			 himself and Mr. Inslee) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To modify the boundary of the Minidoka Internment
		  National Monument, to establish the Minidoka National Historic Site, to
		  authorize the Secretary of the Interior to convey certain land and improvements
		  of the Gooding Division of the Minidoka Project, Idaho, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Japanese American Memorial Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Establishment of Minidoka National Historic
				Site
					Sec. 101. Boundary adjustment.
					Sec. 102. Administration of Monument.
					TITLE II—Conveyance of American Falls Reservoir District Number
				2
					Sec. 201. Definitions.
					Sec. 202. Authority to convey title.
					Sec. 203. Transfer.
					Sec. 204. Compliance with other laws.
					Sec. 205. Revocation of withdrawals.
					Sec. 206. Liability.
					Sec. 207. Future benefits.
					Sec. 208. National Environmental Policy Act.
					Sec. 209. Payment.
				
			IEstablishment of
			 Minidoka National Historic Site
			101.Boundary
			 adjustment
				(a)In
			 generalThe boundary of the Minidoka Internment National
			 Monument, located in the State of Idaho and established by Presidential
			 Proclamation 7395 of January 17, 2001, is adjusted to include the Nidoto Nai
			 Yoni (Let it not happen again) memorial. That memorial—
					(1)commemorates the
			 Japanese Americans of Bainbridge Island, Washington, who were the first to be
			 forcibly removed from their homes and relocated to internment camps during
			 World War II under Executive Order No. 9066; and
					(2)consists of approximately 8 acres of land
			 owned by the City of Bainbridge Island, Washington, as depicted on the map
			 titled Bainbridge Island Japanese American Memorial, numbered
			 194/80,003, and dated September, 2006.
					(b)MapThe
			 map referred to in subsection (a) shall be kept on file and made available for
			 public inspection in the appropriate offices of the National Park
			 Service.
				102.Administration
			 of Monument
				(a)AdministrationThe
			 Secretary of the Interior (hereinafter in this section referred to as the
			 Secretary) shall administer the Nidoto Nai Yoni Memorial as part
			 of Minidoka Internment National Monument in accordance with—
					(1)Presidential
			 Proclamation 7395 of January 17, 2001;
					(2)laws and
			 regulations generally applicable to units of the National Park System,
			 including the Act of August 25, 1916 (popularly known as the National
			 Park Service Organic Act,; 16 U.S.C. 1 et seq.); and
					(3)any agreements
			 entered into pursuant to subsection (b).
					(b)Agreements
					(1)For the purposes
			 of defining the role of the National Park Service in administering the Nidoto
			 Nai Yoni Memorial owned by the City of Bainbridge Island, the Secretary is
			 authorized to enter into agreements with—
						(A)the City of
			 Bainbridge Island;
						(B)the Bainbridge
			 Island Metropolitan Park and Recreational District;
						(C)the Bainbridge
			 Island Japanese American Community Memorial Committee;
						(D)the Bainbridge
			 Island Historical Society;
						(E)successor entities
			 to the entities named in subparagraphs (A) through (D); and
						(F)other appropriate
			 individuals or entities, at the discretion of the Secretary.
						(2)In order to implement an agreement provided
			 for in paragraph (1), the Secretary may—
						(A)make grants to the City of Bainbridge
			 Island for development of an administrative and interpretive facility for the
			 Nidoto Nai Yoni Memorial;
						(B)enter into a cooperative management
			 agreement with the City of Bainbridge Island, pursuant to section 3(l) of
			 Public Law 91–383 (16 U.S.C. 1a–2(l); popularly known as the National
			 Park System General Authorities Act), for the purpose of providing
			 assistance with operation and maintenance of the memorial;
						(C)make grants to other non-Federal entities
			 for other infrastructure projects at the memorial, subject to a match of
			 non-Federal funding equal to the amount of a grant made pursuant to this
			 paragraph; and
						(D)make grants or enter into cooperative
			 agreements with non-Federal entities to support development of interpretive
			 media for the memorial.
						(c)Administrative
			 and visitor use siteThe Secretary is authorized to operate and
			 maintain a site in Seattle, Washington, for administrative and visitor use
			 purposes associated with Minidoka Internment National Monument, using to the
			 greatest extent practicable the facilities and other services of the Seattle
			 unit of the Klondike Gold Rush National Historical Park.
				(d)Coordination of
			 interpretive and educational materials and programsThe Secretary shall coordinate the
			 development of interpretive and educational materials and programs for the
			 Nidoto Nai Yoni Memorial and the Minidoka Internment National Monument site in
			 the State of Idaho with the Manzanar National Historic Site in the State of
			 California.
				IIConveyance of
			 American Falls Reservoir District Number 2
			201.DefinitionsIn this title:
				(1)AgreementThe
			 term Agreement means Agreement No. 5–07–10–L1688 between the
			 United States and the District, entitled Agreement Between the United
			 States and the American Falls Reservoir District No. 2 to Transfer Title to the
			 Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and
			 Interest to the American Falls Reservoir District No. 2.
				(2)DistrictThe
			 term District means the American Falls Reservoir District No. 2,
			 located in Jerome, Lincoln, and Gooding Counties, Idaho.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)StateThe
			 term State means the State of Idaho.
				202.Authority to
			 convey title
				(a)In
			 generalIn accordance with all applicable law and the terms and
			 conditions set forth in the Agreement, the Secretary may convey—
					(1)to the District
			 all right, title, and interest in and to the land and improvements described in
			 Appendix A of the Agreement, subject to valid existing rights;
					(2)to the city of
			 Gooding, located in Gooding County, of the State, all right, title, and
			 interest in and to the 5.0 acres of land and improvements described in Appendix
			 D of the Agreement; and
					(3)to the Idaho
			 Department of Fish and Game all right, title, and interest in and to the 39.72
			 acres of land and improvements described in Appendix D of the Agreement.
					(b)Compliance with
			 agreementAll parties to the conveyance under subsection (a)
			 shall comply with the terms and conditions of the Agreement, to the extent
			 consistent with this Act.
				203.TransferAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall direct the Director of the National
			 Park Service to include in and manage as a part of the Minidoka Internment
			 National Monument the 10.18 acres of land and improvements described in
			 Appendix D of the Agreement.
			204.Compliance with
			 other laws
				(a)In
			 generalOn conveyance of the
			 land and improvements under section 202(a)(1), the District shall comply with
			 all applicable Federal, State, and local laws (including regulations) in the
			 operation of each facility transferred.
				(b)Applicable
			 authorityNothing in this
			 title modifies or otherwise affects the applicability of Federal reclamation
			 law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts
			 supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)) to project
			 water provided to the District.
				205.Revocation of
			 withdrawals
				(a)In
			 generalThe portions of the
			 Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919,
			 October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing
			 the approximately 6,900 acres described in Appendix E of the Agreement for the
			 purpose of the Gooding Division of the Minidoka Project, are revoked.
				(b)Management of
			 withdrawn landThe Secretary,
			 acting through the Director of the Bureau of Land Management, shall manage the
			 withdrawn land described in subsection (a) subject to valid existing
			 rights.
				206.Liability
				(a)In
			 generalSubject to subsection
			 (b), upon completion of a conveyance under section 202, the United States shall
			 not be liable for damages of any kind for any injury arising out of an act,
			 omission, or occurrence relating to the land (including any improvements to the
			 land) conveyed under the conveyance.
				(b)ExceptionSubsection (a) shall not apply to liability
			 for damages resulting from an injury caused by any act of negligence committed
			 by the United States (or by any officer, employee, or agent of the United
			 States) before the date of completion of the conveyance.
				(c)Federal tort
			 claims actNothing in this
			 section increases the liability of the United States beyond that provided in
			 chapter 171 of title 28, United States Code.
				207.Future
			 benefits
				(a)Responsibility
			 of the districtAfter
			 completion of the conveyance of land and improvements to the District under
			 section 202(a)(1), and consistent with the Agreement, the District shall assume
			 responsibility for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 (including any improvements to the land).
				(b)Eligibility for
			 federal funding
					(1)In
			 generalExcept as provided in
			 paragraph (2), the District shall not be eligible to receive Federal funding to
			 assist in any activity described in subsection (a) relating to land and
			 improvements transferred under section 202(a)(1).
					(2)ExceptionParagraph (1) shall not apply to any
			 funding that would be available to a similarly situated nonreclamation
			 district, as determined by the Secretary.
					208.National
			 Environmental Policy ActBefore completing any conveyance under this
			 Act, the Secretary shall complete all actions required under—
				(1)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
				(3)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.); and
				(4)all other applicable laws (including
			 regulations).
				209.Payment
				(a)Fair market
			 value requirementAs a condition of the conveyance under section
			 202(a)(1), the District shall pay the fair market value for the withdrawn lands
			 to be acquired by them, in accordance with the terms of the Agreement.
				(b)Grant for
			 building replacementAs soon as practicable after the date of
			 enactment of this Act, and in full satisfaction of the Federal obligation to
			 the District for the replacement of the structure in existence on that date of
			 enactment that is to be transferred to the National Park Service for inclusion
			 in the Minidoka Internment National Monument, the Secretary, acting through the
			 Commission of Reclamation, shall provide to the District a grant in the amount
			 of $52,996, in accordance with the terms of the Agreement.
				
